Citation Nr: 0937388	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  06-27 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected posttraumatic stress disorder (PTSD), 
currently rated as 50 percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to May 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.

In June 2009, the Veteran testified at a travel board hearing 
at the RO before the undersigned Veterans Law Judge.  A 
transcript of that hearing has been associated with his 
claims folders.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The Veteran's service-connected PTSD is manifested by 
complaints of sleep disturbance, intrusive recollections, 
nightmares, irritability and anger, hyperstartle response, 
avoidant behavior, and resulted in occupational and social 
impairment with reduced reliability and productivity; there 
is no evidence of thought disorder, obsessional rituals, 
intermittently illogical, obscure or irrelevant speech, near 
continuous panic attacks, disorientation, or inability to 
work or to maintain interpersonal relationships attributed to 
his PTSD.

3.  The Veteran is currently assigned a 50 percent disability 
evaluation for his PTSD. 

4.  The Veteran's service-connected disability has not been 
shown to render him unable to secure or follow a 
substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 50 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 
4.1-4.7, 4.21, 4.130, Diagnostic Code 9411 (2008).

2.  The criteria for the assignment of TDIU due to service-
connected disabilities have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the veteran is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  (The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 
73 Fed. Reg. 23353-56 (Apr. 30, 2008).  

Further, upon receipt of an application for a service-
connection claim, VA is required to review the evidence 
presented with the claim and to provide the veteran with 
notice of what evidence not previously provided will help 
substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Specifically, VA must notify the veteran of what 
is required to establish service connection and that a 
disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.

Concerning claims for increased disability ratings, adequate 
VCAA notice requires, at a minimum, that VA notify the 
claimant that, to substantiate such a claim:  (1) s/he must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the disability is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant; (3) s/he must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

In reviewing the Veteran's claims of entitlement to an 
increased disability rating for service-connected PTSD and 
for TDIU, the Board observes that the RO issued VCAA notices 
to the Veteran in March 2006, May 2006, February 2007 and 
October 2008 letters which informed him of the evidence 
generally needed to support claims of entitlement to an 
increased disability rating and TDIU; what actions he needed 
to undertake; and how the VA would assist him in developing 
his claims.  The letters also informed him of the evidence 
needed for the assignment of evaluations and effective dates 
for initial awards of service connection.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The March 2006 VCAA 
notice was issued prior to the May 2006 rating decision.  
Thus, the Board concludes that the RO provided appropriate 
notice of the information or evidence needed in order to 
substantiate the claims prior to the initial decision.  In 
view of this, the Board finds that VA's duty to notify has 
been fully satisfied with respect to these claims.

While notice provided to the Veteran regarding the specific 
diagnostic criteria necessary for an increased disability 
rating for PTSD was not given prior to adjudication of the 
case, as the October 2008 notice letter was followed by a 
readjudication of the Veteran's claim in a supplemental 
statement of the case (SSOC) in April 2009, any error in the 
timing of the notice was harmless.  Prickett v. Nicholson, 20 
Vet. App. 370, 377-78 (2006) (VA cured failure to afford 
statutory notice to claimant prior to initial rating decision 
by issuing notification letter after decision and 
readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).

VA has secured or attempted to secure all relevant 
documentation to the extent possible.  Service treatment 
records and VA medical examination reports and treatment 
records are of record.  This evidence was reviewed by both 
the RO and the Board in connection with the Veteran's claims.  

VA provided the Veteran with VA psychiatric examinations in 
March 2006 and September 2008.  38 C.F.R. § 3.159(c) (4).  To 
that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  As noted below, the Board finds that the VA 
examinations obtained in this case are adequate, as they are 
predicated on a review of the claims files and all pertinent 
evidence of record, and fully address the rating criteria 
that are relevant to rating the disability in this case.  
Thus, there is adequate medical evidence of record to make a 
determination in this case.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues on appeal 
has been met.  38 C.F.R. § 3.159(c) (4).  There remains no 
issue as to the substantial completeness of the Veteran's 
claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2008).  Any duty imposed 
on VA, including the duty to assist and to provide 
notification, has been met.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  

Analysis

Increased Disability Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The Veteran's service-connected PTSD is currently rated as 50 
percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  

Under this code, a 50 percent rating is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent rating is 
granted for total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  

VA treatment records, dating from January 2005 to December 
2008, show the Veteran complained primarily of sleep 
disturbance, nightmares, depression, intrusive thoughts and 
avoidant behavior.  The diagnosis was PTSD with occasional 
diagnoses including either depression or alcohol dependence 
in remission and GAF scores during this entire period were 
overwhelmingly assessed as 55.  

In March 2006, the Veteran underwent a VA psychiatric 
examination.  The examiner noted that the Veteran's claims 
files were not available for review, but that his previous VA 
psychiatric examination and VA treatment records were 
reviewed.  At that time his chief complaint was of 
depression.  He also complained of having intrusive thoughts 
on a daily basis, sleeping problems, nightmares 3 to 4 times 
a week, occasional flashbacks, hypervigilance, an exaggerated 
startle response and social isolation.  He had divorced 13 
years before and had 1 long-term relationship since then and 
several short-term relationships.  He had 4 adult children 
that he described himself as not being close to.  A grandson 
lived with him and he reported having a few friends that he 
regularly socialized with.  He voluntarily retired from the 
post office in December 2005 after more than 34 years 
experience.  Examination results revealed the Veteran to be 
oriented in all spheres.  His immediate and recent memories 
were satisfactory and his remote memory was good.  The 
Veteran's speech was normal in rate and volume.  His thought 
process production was mostly just in response to the 
examiner's questions.  Continuity of thought was goal 
directed and relevant.  There was no evidence of suicidal or 
homicidal ideation and there were no delusions, ideas of 
reference, or feelings of unreality.  His abstract ability 
and concentration were both satisfactory.  The Veteran's mood 
was anxious, although his range of affect was broad.  His 
judgment was good and his insight was fair.  The diagnosis 
was chronic PTSD.  The assessed GAF score was 50 with the 
highest GAF in the last year assessed as 55.  

A September 2008 VA psychiatric examination report indicates 
that the Veteran's claims file was reviewed in conjunction 
with his examination.  At that time he reported difficulty 
with sleep, motivation and isolation.  He reported being able 
to sleep only 2 hours at a time before awakening and that he 
would stay awake for approximately 30 minutes before going to 
sleep again.  He got approximately 6 hours of interrupted 
sleep a night.  He also reported having "violent" dreams 3 
to 4 times a week.  He complained of a startle response to 
loud noises and hypervigilance.  He saw a psychiatrist every 
6 months for treatment of his PTSD symptoms.  He reported 
that he retired from the postal service as a letter carrier 
in 2005 because of arthritis of the neck and left arm pain.  
He denied any occupational struggles related to his PTSD 
symptoms.  He was divorced and his last date was in February 
2008.  He reported not being able to form relationships.  He 
struggled with meeting new people because he wanted to stay 
at home and was afraid to get close to others.  He reported 
that his 3 living children called him occasionally and that 
his youngest child had died in 2001.  One son lived with him.  
He described his relationship with his living siblings as 
strange and that he had little contact with them.  

The examiner observed that the Veteran was alert and fully 
oriented.  He was dressed in a t-shirt, shorts and dress 
shoes with good grooming.  His overall mood appeared to be 
anxious.  His affect was appropriate.  Eye contact was 
minimal.  The Veteran's speech was normal in rate and tone.  
There was no observed psychomotor agitation or retardation. 
His thought process appeared to be logical and goal-oriented.  
He was not suicidal or homicidal and there was no evidence of 
any psychotic symptoms.  Judgment and insight were intact and 
impulse control was appropriate.  His cognitive abilities 
appeared average.  The diagnosis was chronic PTSD with a GAF 
of 52.  The examiner observed that the Veteran continued to 
struggle with hypervigilance, startle response, social 
withdrawal and in making relationships.  He reported 
increased difficulty with sleep and motivation.  The examiner 
opined that the level of severity of the Veteran's PTSD 
symptoms appeared to be in the moderate range at that time.  

During his January 2007 personal hearing and his June 2009 
Board hearing before the undersigned, the Veteran testified 
that he had few friends and that he was not close to his 
children.  He also testified that he was unable to maintain a 
long-term romantic relationship.  Although he testified that 
he had problems with irritability as a postal worker, his 
PTSD symptoms did not cause problems at work.  He testified 
that he retired because of a medical problem with his neck.

After reviewing all of the evidence of record, the Board 
finds that the overall disability picture does not more 
closely approximate the criteria for a 70 percent rating 
under Code 9411.  38 C.F.R. § 4.7.  Specifically, the medical 
evidence is negative for obsessional rituals, intermittently 
illogical, obscure or irrelevant speech; near continuous 
panic attacks or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
cognition, judgment, or abstract thinking; or inability to 
establish and maintain effective relationships attributed to 
the Veteran's PTSD.  Although he reports problems with sleep 
disturbance, depression, intrusive thoughts, nightmares, and 
social isolation and the objective evidence indicates some 
evidence of sleep disturbance as well as social isolation, 
the objective evidence does not support the conclusion that 
it significantly impacts his ability to work.  In this 
respect, the Board notes that both the March 2006 and 
September 2008 VA examination reports noted the Veteran's 
assertions that his PTSD symptoms did not cause difficulty at 
his work or lead to his retirement.  Likewise, during both 
his January 2007 and June 2009 hearings, he testified that he 
did not retire because of his PTSD symptoms, but because of a 
physical disability.  There is no evidence of record 
indicating that the Veteran's PTSD symptoms rendered him 
unemployable during the pendency of his appeal.  Moreover, 
the evidence indicates that the Veteran has not had any 
hospitalizations for PTSD and there is no evidence that his 
PTSD symptoms have significantly reduced his reliability or 
productivity.  Moreover, the VA examination reports, as well 
as his VA treatment records indicate that the Veteran 
reported having at least 2 friends that were also Vietnam 
veterans that he regularly socialized with.  The Board finds 
that the overwhelming objective findings reported on mental 
status examinations in March 2006 and September 2008, 
including coherent thought process, and adequate insight and 
judgment with no delusions do not support the conclusion that 
the disability is of the severity contemplated for a 70 
percent evaluation under Code 9411.

In reaching this conclusion, the Board takes note of the 
various GAF scale scores.  As noted above, the vast majority 
of GAF scores for this period were 55; however, the March 
2006 VA compensation examiner assigned the Veteran a GAF 
score of 50 attributed to his diagnosed PTSD, and the 
September 2008 VA examiner assigned him a GAF score of 52 for 
diagnosed PTSD.  

The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  According to the Fourth Edition (DSM-
IV) of the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, GAF scores ranging 
between 51 and 60 indicate moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  GAF scores ranging between 41 and 50 are meant to 
indicate serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  

Taking into consideration the Veteran's GAF scores associated 
with diagnosed PTSD and the impairment from the signs and 
symptoms of PTSD as described in the clinical records, the 
Board finds that the Veteran's occupational and social 
impairment due to PTSD represents no more than a 50 percent 
disability rating.  In this regard, again the Board 
acknowledges that, the Veteran was assigned a GAF score 
indicative of serious symptoms in March 2006.  However, 
despite the Veteran's noted complaints, there is no 
indication of other commensurate symptoms such as severe 
obsessional rituals, intermittently illogical, obscure or 
irrelevant speech, impaired impulse control, or spatial 
disorientation, attributed to his PTSD, as contemplated in 
the criteria for a 70 percent disability rating.  Moreover, 
while there is evidence of social isolation from his family, 
the Board finds most probative the 2008 VA examiner's opinion 
that his PTSD symptoms were no more than moderate as 
reflected by both the examiner's mental status examination 
findings and assignment of the GAF score of 52, as it was 
based on a complete review of the Veteran's claims files, 
including his VA treatment records.  As noted above, the vast 
majority of assessed GAF scores of record are indicative of 
no more than moderate symptoms.

In light of the foregoing, the Board concludes that the 
evidence as a whole demonstrates the Veteran's PTSD produces 
no more than some occupational and social impairment with 
reduced reliability and productivity due to various symptoms.  
The preponderance of the evidence is against a rating in 
excess of 50 percent for PTSD.  Thus, the benefit-of-the-
doubt rule does not apply, and the claim for a higher rating 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Finally, in reaching this decision, the potential application 
of various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the Veteran's service-connected PTSD has 
caused marked interference with employment beyond that 
contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards utilized to evaluate the severity of his 
disability.  In the absence of such factors, the Board finds 
that the requirements for an extraschedular evaluation for 
the Veteran's service-connected PTSD under the provisions of 
38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995); Thun v. Peake, 22 Vet. App. 111 (2008).

TDIU

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  If the 
total rating is based on a disability or combination of 
disabilities for which the Schedule for Rating Disabilities 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341.  In evaluating total 
disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15 (2008).

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that he has one service-
connected disability rated at 60 percent or higher; or two or 
more service-connected disabilities, with one disability 
rated at 40 percent or higher and the combined rating is 70 
percent or higher.  The existence or degree of non-service 
connected disabilities will be disregarded if the above-
stated percentage requirements are met and the evaluator 
determines that the veteran's service-connected disabilities 
render him incapable of substantial gainful employment.  38 
C.F.R. § 4.16(a).  All veterans who are shown to be unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disability shall be rated totally 
disabled.  38 C.F.R. § 4.16(b).  In cases where the schedular 
criteria are not met, an extraschedular rating is for 
consideration.  38 C.F.R. § 3.321.

Marginal employment shall not be considered substantially 
gainful employment.  For purposes of 38 C.F.R. § 4.16, 
marginal employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce as the poverty 
threshold for one person.  Marginal employment may also be 
held to exist, on a facts found basis (includes but is not 
limited to employment in a protected environment such as a 
family business or sheltered workshop), when earned annual 
income exceeds the poverty threshold.  Consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination.  38 C.F.R. § 4.16(a).

As noted above, the Veteran's only service-connected 
disability is his diagnosed PTSD, rated 50 percent disabling.  
Thus, his service-connected disability does not meet the 
schedular criteria for a TDIU rating (i.e. that a veteran 
must have one service-connected disability rated at 60 
percent or higher or two or more service-connected 
disabilities, with one disability rated at 40 percent or 
higher, with a combined rating of 70 percent or higher).  As 
such, the criteria for a total rating under the provisions of 
38 C.F.R. § 4.16(a) are not met.  

Notwithstanding, it is the policy of the VA, however, that 
all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of a service-
connected disability shall be rated totally disabled.  
38 C.F.R. § 4.16(b).  Thus, if a veteran fails to meet the 
rating enunciated in 38 C.F.R. § 4.16(a), as here, an 
extraschedular rating is for consideration where the veteran 
is unemployable due to service-connected disability.  
38 C.F.R. § 4.16(b).  Therefore, the Board must evaluate 
whether there are circumstances in the Veteran's case, apart 
from any non-service-connected condition and advancing age, 
which would justify a total rating based upon individual 
unemployability, due solely to the Veteran's service-
connected disability.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).

After carefully reviewing the evidence of record, the Board 
concludes that the preponderance of the evidence does not 
demonstrate that the Veteran's service-connected disability, 
when considered in association with his educational 
attainment and occupational background, render him unable to 
secure or follow a substantially gainful occupation.  In this 
regard, the Board notes that the September 2008 VA examiner 
opined that the Veteran's symptoms were no more than 
moderately severe.  Moreover, the Veteran himself, through 
statements to both VA examiners in March 2006 and September 
2008, and in his testimony at the January 2007 and June 2009 
hearings, has repeatedly asserted that his PTSD symptoms did 
not cause problems for him in his employment as a postal mail 
carrier.  He has repeatedly asserted that he retired because 
of a neck disability.  The Board finds the record does not 
demonstrate that the Veteran's service-connected disability 
alone, without consideration of his non-service-connected 
disabilities, is of such severity as to solely preclude his 
participation in all forms of substantially gainful 
employment.  Accordingly, a total disability rating based 
upon individual unemployability due to service-connected 
disability under the provisions of 38 C.F.R. § 4.16(b) is not 
warranted.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49, 55- 
57 (1990).




ORDER

Entitlement to a disability rating in excess of 50 percent 
for PTSD is denied.

Entitlement to TDIU is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


